DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of Claims
3.	Claims 1, 2 and 17 are original. Claims 3 – 16, 18 and 19 are currently amended. Still pending and being examined in this application are Claims 1 - 19.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak et al. (US 2015/0324789 A1) in view of Forzley et al. (US 2017 /0228727 A1).
	Regarding Claim 1, Dvorak et al. teaches
- generating a by the cryptocurrency network acceptable cryptographic key pair on the network-disabled device, from one or more seeds, wherein the cryptographic key pair comprises a public key and a private key, wherein the private key is generated by transforming one or more seeds, using one or more functions, concatenations, or a combination thereof, and wherein the public key is generated from the private key using a digital signature algorithm or a variant thereof [0005; 0012 “three sets of private/public keys may be used with one private key stored on the secure device, one private stored on one or more server configured to communicate with the secure device, and a third private key stored in a secure data vault”; 0020; 0105 “step 104, secure device 10 generates 64 bytes of random data for the secure device 10 SPK. Secure device 10 generates 64 bytes of random data for the secure device 10 UDEK”]; 
- wirelessly transmitting a transaction signature request from a network-enabled device to the network-disabled device, the transaction signature request comprising a requested amount of cryptocurrency, a source address, a destination address, and metadata [Abstract], wherein the transaction signature request is verified by a user on the network-disabled device, wherein upon successful verification, the transaction signature request is cryptographically signed by the network-disabled device using the private key, and wherein the fully signed transaction is wirelessly transmitted from the network-disabled device to the network-enabled device for broadcast to the cryptocurrency network [Abstract; 0058; Claim 1], but does not explicit teach  characterized in that one or more of the seeds used for the generation of a cryptographic key-pair, are generated using one or more environmental sensors, biometric sensors, or combinations thereof.
However, Forzley et al. teaches characterized in that one or more of the seeds used for the generation of a cryptographic key-pair, are generated using one or more environmental sensors, biometric sensors, or combinations thereof [0068].
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to modify the method as taught by Dvorak et al. with the multi -signature address as disclosed by Forzley et al to act as a proxy or unique identifier[0059].
Regarding Claim 2, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.   Dvorak et al. continues to teach wherein the transaction signature request is cryptographically signed by the network-disabled device, characterized in that the signing of the transaction signature request requires user identification information [0020]. 
Regarding Claim 3, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Dvorak et al. continues to teach wherein the transaction signature request is wirelessly transmitted from the network-enabled device to the network-disabled device, characterized in that the transaction signature request is wirelessly transmitted from the network-enabled device using a camera sensor on the network-disabled device [0050; 0057; 0065; 0066; 0078; 0079; 0083; 0090; 0104; 0160].  
Regarding Claim 4, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1  Dvorak et al. continues to teach, wherein the fully signed transaction for broadcast to a cryptocurrency network is wirelessly transmitted from the network-disabled device to the network-enabled device, characterized in that the fully signed transaction is wirelessly transmitted by visualizing said fully signed transaction on the network- disabled device as at least one offline generated communication medium device [0050; 0057; 0060; 0065; 0066; 0078; 0079; 0084].  
Regarding Claim 5, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1  Dvorak et al. continues to teach, wherein the cryptographic key pair is generated from one or more seeds on the network-disabled device, characterized in that the generated cryptographic key pair is wirelessly transmitted from the network-disabled device to the network-enabled device and/or the user, by visualizing the public key and/or the private key on the network-disabled device as at least one offline generated communication medium [0050; 0057; 0060; 0065; 0066; 0078; 0079; 0084].  
Regarding Claim 6, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 4.  Dvorak et al. continues to teach characterized in that at least one of the at least one offline generated communication media is a Quick Response (QR) code [0050; 0060; 0065; 0066; 0083; 0084]. 
Regarding Claim 7, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1. Dvorak et al. continues to teach wherein the cryptographic key pair is generated from one or more seeds on the network-disabled device, characterized in that the one or more seeds are generated at a by the user defined number of successive time points, and wherein at each of said successive time points, the cryptographic key pair is generated from the one or more seeds generated at said successive time point [0077 “the user presses both buttons at the same time, one button being marked with the bitcoin indicia and the other being marked with the dollar indicia”].  
Regarding Claim 8, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Forzley et al. continues to teach characterized in that the user is able to manually alter one or more randomized characters of the generated private key, wherein said manual alteration is randomized, and wherein the public key is generated from the manually altered private key [0068].  
Regarding Claim 9, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Dvorak et al. continues to teach, characterized in that the private key and the public key are not simultaneously perceptible by the user [0098; 0106].  
Regarding Claim 10, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Forzley et al. continues to teach characterized in that one or more of the environmental sensors is selected from a list comprising: a temperature sensor (comprising: an ambient temperature sensor and a surface temperature sensor), a humidity sensor, a moisture sensor, a light sensor, an altitude sensor, an image capture device, an audio recorder, a sound level sensor, a wind speed sensor, a wind direction sensor, a pressure sensor, a shock sensor, an impact sensor, an environmental pressure sensor, an ionizing radiation sensor, an electric nose, an acceleration sensor, a speeds sensor, a location sensor, and a texture sensor [0068]. 
Regarding Claim 11, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Dvorak et al. continues to teach characterized in that one or more of the biometric sensors is selected from a list comprising: a 5fingerprint reader, an iris scanner, a palm vein reader, a finger vein reader, a voice scan, and a facial recognition sensor [0017; 0021 – 0024; 0051; 0056; 0067 – 0083; 0129; 0142] .  
Regarding Claim 12, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Dvorak et al. continues to teach A network-disabled device comprising a processor configured to perform the method of claim 1 [0050; 0160].  
Regarding Claim 13, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Dvorak et al. continues to teach A software program configured to perform the method of claim 1 when executed on a processor of an electronic device [0092; Claim 1].  
Regarding Claim 14, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.   Dvorak et al. in view of Forzley et al. does not explicitly teach characterized in that at least one of the one or more seeds used for generating a cryptographic key-pair, is a true random number or a true random vector generated using one or more environmental sensors, biometric sensors or combinations thereof.
However, the language “characterized in that at least one of the one or more seeds used for generating a cryptographic key-pair, is a true random number or a true random vector” recites non-functional descriptive material and does not serve to differentiate the claims from the prior art.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).  
Additionally, the language “generated using one or more environmental sensors, biometric sensors or combinations thereof” suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (see MPEP 2103 I C).  
Regarding Claim 15, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Dvorak et al. in view of Forzley et al. does not explicitly teach characterized in that at least one of the one or more seeds used for generating a cryptographic key-pair, is a random number or a random vector generated using a pseudorandom number generator.  
However, the language “characterized in that at least one of the one or more seeds used for generating a cryptographic key-pair” and “is a random number or a random vector” recites non-functional descriptive material and does not serve to differentiate the claims from the prior art.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Additionally, the language “generated using one or more environmental sensors, biometric sensors or combinations thereof” suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (see MPEP 2103 I C). 
Regarding Claim 16, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1. Dvorak et al. continues to teach characterized in that the one or more seeds used in generating a cryptographic key-pair comprise a first seed and a second seed, whereby said first seed is a random number or a random vector generated using a pseudorandom number generator [0059; 0106].
Dvorak et al. in view of Forzley et al. does not explicitly teach whereby said second seed is a true random number or a true random vector generated using one or more environmental sensors, biometric sensors or combinations thereof, whereby said first seed and said second seed are combined at a seed input ratio of the first seed to the second seed to form an input seed using one or more functions, concatenations or combinations thereof, whereby the private key of the cryptographic key-pair is generated by transforming said input seed using one or more functions, 6concatenations or combinations thereof and whereby said seed input ratio is at least 10:1 and at most 1:10.  
However, the language, “whereby said first seed is a random number or a random vector…whereby said second seed is a true random number or a true random vector…whereby said first seed and said second seed… at a seed input ratio of the first seed to the second seed…an input seed…whereby said seed input ratio is at least I 0: I and at most 1:10” recites non-functional descriptive material and does not serve to differentiate the claims from the prior art.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Additionally, the language “…generated using a pseudorandom number generator…generated using one or more environmental sensors, biometric sensors or combinations thereof…are combined…to form…using one or more functions, concatenations or combinations thereof, whereby the private key of the cryptographic key-pair is generated by transforming said input seed using one or more functions,
concatenations or combinations thereof…” suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (see MPEP 2103 I C). 
Regarding Claim 17, Dvorak et al. in view of Forzley et al. teaches the invention above.   Dvorak et al. continues to teach characterized in that said first seed and said second seed are combined at said seed input ratio to form an input seed using a cryptographic hashing function [0098], preferably one of: SHA-2, SHA-3, whirlpool, SHAKE256, bcrypt or blake2.  
Dvorak et al. in view of Forzley et al. does not explicitly teach, preferably one of: SHA-2, SHA-3, whirlpool, SHAKE256, bcrypt or blake2.
However, this language suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (see MPEP 2103 I C). 
Regarding Claim 18, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Dvorak et al. continues to teach characterized in that the user is able to alter a seed of the one or more seeds used in generating a cryptographic key-pair to form an altered seed, whereby the private key of the cryptographic key-pair is generated by transforming said altered seed using one or more functions, concatenations or combinations thereof and whereby altering said seed comprises the steps of: dividing said seed in two or more parts; selecting at least one of the two or more parts; combining the selected parts using one or more functions, concatenations or a combination thereof; generating a new seed; and combining the combined selected parts and said new seed to form said altered seed using one or more functions, concatenations or combinations thereof [0020; 0084 - 0086].  
Regarding Claim 19, Dvorak et al. in view of Forzley et al. teaches the invention in Claim 1.  Dvorak et al. continues to teach, characterized in that at least one of the one or more seeds used for generating a cryptographic key-pair is a true random number or a true random vector generated using an image capture device [0050; 0057; 0065; 0066; 0078; 0079; 0083; 0090; 0104; 0160] and whereby at least one of the one or more seeds used for generating a cryptographic key-pair is a true random number or a true random vector generated using a fingerprint reader [0050; 0056 – 0058; 0067 – 0081; 0086].
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685